Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/956,927 filed on 06/22/2020. This application is a 371 of PCT/RU2017/000960, filed on 12/22/2017.

	
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objection
Claim 6 is objected to because of the following informalities:  The phrase “the powder of quasi-crystal with nickel coating” should read “the powder of the quasi-crystal with a nickel coating” based on how it is referred to in claim 5.  Appropriate correction is required.


Claim Rejections – U.S.C. § 112
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 requires a pressure of less than 9 GPa, which is broader/a different range than the range claimed in claim 2 of “greater than 1.5 GPa”, given that “less than 9 GPa” includes pressures down to essentially 0 GPa. For purposes of examination, the examiner will interpret the claim as greater than 1.5 GPa and less than 9 GPa. If interpretation is correct, the examiner recommends including the lower bound of “greater than 1.5 GPa” into claim 4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov (“Synthesis and Characterization of Macrocomposite Based on Nickel-Coated Quasi-Crystalline Al-Cu-Fe Powder”, NPL).

Regarding claim 1, Ivanov teaches a quasi-crystalline Al-Cu-Fe Powder [title] wherein the powder is mixed with a binder and the binder is a nickel metal [page 1, left column, 2nd paragraph]. Ivanov teaches that the powder are compacted together and given that the nickel serves as a “binder” for the Al-Cu-Fe powder, the nickel would be dispersed through the powder and subsequently compacted (i.e. meeting claimed lattice). Ivanov also teaches that the nickel “led to significant improvement of the compatibility of the powders” (i.e. reinforcing) [page 2, right column, 4th paragraph]. It is therefore interpreted that the nickel coating serves as a “reinforcing” material and therefore, meets the claimed limitation of “contains a reinforcing nickel lattice” [page 2, right column, 4th paragraph].  


Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015)

Regarding claims 2 and 4, Ekimov teaches a quasi-crystalline Al-Cu-Fe Powder [abstract] wherein the powder is mixed with a binder and the binder is a nickel metal [page 2, 2nd paragraph]. Ekimov teaches that the powder are compacted together and given that the nickel serves as a “binder” for the Al-Cu-Fe powder (i.e. reinforcing the powder by binding them) and that the nickel would be dispersed through the powder and subsequent compact (i.e. lattice) [page 10, 4th paragraph], it is interpreted that the nickel coating serves as a “reinforcing” material and therefore, meets the claimed limitation of “contains a reinforcing nickel lattice” [Section 3].  
Ekimov further teaches that after the Al-Cu-Fe powder is coated with the nickel, the coated powder is pressed at 8 GPa, which anticipates the claimed range of “greater than 1.5 GPa” (claim 2) and the claimed range of “less than 9 GPa” (claim 4) [Section 3]. Ekimov teaches that the coated powder is then sintered at “normal pressure” (0.101325 MPa), which anticipates the claimed range [Section 3], in a hydrogen atmosphere (i.e. reducing atmosphere), and further teaches a specific example in which the temperature is approximately 450°C (~723.15 K), which anticipates the claimed range of less than 850 K [Fig 4]. Although, Ekimov refers to the heating process as “sintering”, given that Ekimov teaches a temperature, pressure, and atmosphere that anticipates the claimed parameters, the “sintering” process of Ekimov is interpreted to meet the broadest reasonable interpretation of “annealing”, as claimed. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015).

Regarding claim 3, Ekimov teaches the invention as applied above in claim 2. Ekimov teaches that the coated powder is pressed at a pressure of 8 GPa [Section 3]. While the claimed range is “higher than 8 GPa”, given that the difference between 8 GPa and “higher than 8 GPa”, could be essentially negligible (i.e. 0%) (for example, the difference between 8 GPa and 8.0000000001 GPa is close to 0%) a prima facie A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I). 


Claims 2 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ekimov (“Sintering, Structure, and Physicomechanical Properties of Al-Cu-Fe Quasicrystals Compacted at High Pressure”, NPL, 2013) (Henceforth Ekimov 2013) in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015) (Henceforth Ekimov 2015)

Regarding claim 2, Ekimov 2013 teaches a method for preparing a bulk sample of Al-Cu-Fe quasicrystal powder with excellent mechanical properties [Abstract]. Ekimov 2013 further teaches that the method includes the steps of [Experimental];
Compacting at a pressure of about 0.5 GPa in a steel die
Pressing under quasi-hydrostatic conditions of 8 – 9 GPa (interpreted as the pressing step), which falls within the claimed range of “greater than 1.5 GPa”
Sintering (interpreted as the annealing step*) under “normal pressure” (i.e. 0.101325 MPa), which falls within the claimed range, in a temperature range of 600 – 800°C. 
*Given that the specification appears to use “annealing” and “sintering” interchangeably by referring to the sample after annealing as a “sintered sample”. The sintering is interpreted as the meeting the claimed limitation of “annealing”



Ekimov 2015 teaches an Al-Cu-Fe Powder [abstract] wherein the powder is mixed with a binder and the binder is a nickel metal [page 2, 2nd paragraph]. Ekimov 2015 teaches that the powder are compacted together and given that the nickel serves as a “binder” for the Al-Cu-Fe powder (i.e. reinforcing the powder by binding them) and that the nickel would be dispersed through the powder and subsequent compact (i.e. lattice) [page 10, 4th paragraph], it is interpreted that the nickel coating serves as a “reinforcing” material and therefore, meets the claimed limitation of “contains a reinforcing nickel lattice” [Section 3].  Further still, as taught by Ekimov 2013 [page 1, left column, bottom through right column, top], the addition of nickel to the powder improved pressing conditions and activated pressureless sintering. 
Furthermore, Ekimov 2015 teaches a similar method in which the coated powder is pressed at 8 GPa and then sintered in a hydrogen atmosphere (activating atmosphere), at normal pressure, in a temperature range of 445 – 785°C [Section 3]. Ekimov 2013 teaches that using activated sintering is a promising approach to produce high wear resistance and small friction coefficient material [page 1, left column, top]. Additionally, as shown in Ekimov 2015, when the sintering temperature increases up from 450°C the %mass of the quasicrystal microstructure begins to decrease [See Ekimov 2015, Fig 4]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method as taught by Ekimov 2013, and applied a nickel coating as a binder material, as taught by Ekimov 2015. As taught in Ekimov 2013, this leads to improved pressing conditions and activated pressureless sintering. 
Further still, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sintering step of Ekimov 2013, and used a hydrogen atmosphere (activated 


Regarding claims 3 – 4, Ekimov in view of Ivanov teaches the invention as applied above in claim 2. Ekinov teaches that the pressing step is performed at a pressure range of 8 – 9 GPa, which overlaps with the claimed ranges of claims 3 and 4. It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 3 – 4, Ekimov 2013 in view of Ekimov 2015 teaches the invention as applied above in claim 2. Ekimov 2013 teaches that the pressing step is performed at a pressure range of 8 – 9 GPa, which overlaps with the claimed ranges of claims 3 and 4. It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 6, Ekimov 2013 in view of Ekimov 2015 teaches the invention as applied above in claim 2. Ekimov 2013 teaches an initial cold pressing step performed at a pressure of 0.5 GPa, which fall within the claimed range of claim 6, prior to the high pressure pressing step. It would have been .


Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ekimov (“Sintering, Structure, and Physicomechanical Properties of Al-Cu-Fe Quasicrystals Compacted at High Pressure”, NPL, 2013) (Henceforth Ekimov 2013) in view of Ekimov (“Structure and properties of the ceramics based on quasicrystal powders processed by plasma coating method”, NPL, 2015) (Henceforth Ekimov 2015), as applied to claim 2 above, in further view of Fedotov (RU2436656, using espacenet translation).

Regarding claim 5, Ekimov 2013 in view of Ekimov 2015 teaches the invention as applied above in claim 2. Ekimov 2013 does not explicitly teach an annealing step prior to the high pressure pressing step. 
Fedotov teaches a method for producing antifriction composition material including using Al-Cu-Fe powder [Abstract]. Fedotov teaches that prior final forming (in this case by extrusion) the powder is formed into a preform by hot pressing at a pressure similar to the compacting step of Ekimov 2013 (i.e. 0.5 GPa) [0015]. Fedotov further teaches that the hot pressing provides a raw powder billet that maintains its integrity when undergoing further processing [0015].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the compacting in a steel die step of Ekimov 2013 in view of Ekimov 2015 and applied a heating step as taught by Fedotov in order to improve the integrity of the raw preform, prior to high pressure pressing and sintering of Ekimov 2013. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have to have applied to the temperature and atmosphere as taught by Ekimov 2013 and Ekimov 2015, to the heating and compacting in a steel die. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bykov – “Consolidation of Al-Cu-Fe Powders with Quasicrystalline Component by using High Quasihydrostatic Pressure” 
CN105603249 – Pressing and sintering of AlCuFe powder
CN105648298 – plasma sintering of AlCuFe quasicrystal
CN105655558 – AlCu-Fe quasicrystal coated with nickel


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738